Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.
Claim 1 was amended. Claim 4 was cancelled. Claims 1 - 3 and 5-9 
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  the shoulder seams (claim 1), the left end attached to a first attachment portion, and a right end attached to a second attachment portion of the garment body, at a medial point of the left and right scapula  (claim 5) and the left and right attachment portion is located on a left and right arm seam of the garment body (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 5, 8,  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4  of U.S. Patent No 10,478,327 in view of Kitagawa (US 2014/0242876).   The commonly owned patent discloses, 
A garment for correcting posture, comprising:
a garment body, comprising: a right shoulder seam; a left shoulder seam; a bottom edge (claim 1), 
an elastic strap extending horizontally from a lower portion of said right shoulder seam to a lower portion of said left shoulder seam across an upper posterior region of said garment body and parallel to said bottom edge of said garment body (claim1),  The prior art of Liu, substantially discloses the claimed invention but is lacking the elastic strap having a plurality of vertical seams spaced evenly.
The device of Kitagawa discloses, said elastic strap (10) comprising a plurality of vertical seams ( para 0041) spaced evenly (12) throughout said elastic strap (Figures 1, 5, 8) as said elastic strap extends horizontally.  It would have been obvious to  a person having ordinary skill in the art at the time the invention was effectively filed to utilze the vertical seams taught by Kitagawa in order to provide reduction constriction to the user, while maintaining pressure (para 0011). 



With respect to claim 5,  wherein said elastic strap comprises:
a left end attached to a first attachment portion of said garment body; and
a right end attached to a second attachment portion of said garment body;

wherein said first attachment portion of said garment body is located at a point on said garment body corresponding to a medial point of a wearer's left scapula and said second attachment portion of said garment body is located at a point on said garment body corresponding to a medial point of a wearer's right scapula (claim1). 

With respect to claim 8,  the strap provides horizontal tension across said upper posterior portion of said garment body when said garment is worn (claim 4). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Kitagawa (US 2014/0242876).  The device of Kitagawa discloses, 
With respect to claim 1, a garment for correcting posture, comprising:

a garment body (50), comprising: a right shoulder seam (where 44 connects to garment); a left shoulder seam (wear 44 connects to the garment) ; a bottom edge (along bottom edge of device Figure 9);

an elastic strap (52, 53, 61)) extending horizontally from a lower portion of said right shoulder seam to a lower portion of said left shoulder seam across an upper posterior region (when element 45 is fastened)  of said garment body and parallel to said bottom edge of said garment body, said elastic strap (52, 53, 61) comprising a plurality of vertical seams (61, 62) spaced evenly throughout, at least a portion) of said elastic strap as said elastic strap extends horizontally (Figure 9). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chahrour (US 2017/0216077) in view of Kitagawa (US 2014/0242876).  The device of Chahrour discloses, 
With respect to claim 1, a garment for correcting posture, comprising: a garment body (30)), comprising: a right shoulder seam (where the sleeves are attached, para 0068)); a left shoulder seam (wear the sleeves are attached, para 0068)) ; a bottom edge (along bottom edge of device Figure 6a);
an elastic strap (36) extending horizontally from a lower portion of said right shoulder seam (Figure 7) to a lower portion of said left shoulder seam across an upper posterior region (as shown in figure 2b))  of said garment body and parallel to said bottom edge of said garment body, 
The prior art of Chahrour substantially discloses the claimed invention but Iis lacking the vertical seams. 
The device of Kitagawa discloses an elastic strap (10) comprising a plurality of vertical seams (11, 12, para 0068) spaced evenly throughout, at least a portion) of said elastic strap as said elastic strap extends horizontally (Figure 1). 


With respect to claim 2, the device of Chahrour discloses a strap casing  (37) attached to said garment body and enclosing said elastic strap (Figure 3a).


With respect to claim 3, wherein said strap casing comprises an interior casing and an exterior casing (37 exterior , fabric base 30 interior). 

With respect to claim 5, wherein said elastic strap comprises:
a left end attached to a first attachment portion of said garment body (para 0086) and

a right end attached to a second attachment portion of said garment body (para 0086);
It is noted that the term portion is defined by Merriam Webster as a “limited part of a whole”. The device of Chahrour dislose and end attached to a first and second attachment portions (anywhere along the casing provides a portion as required by the claim). 
wherein said first attachment portion of said garment body is located at a point on said garment body corresponding to a medial point of a wearer's left scapula and said 


With respect to claim 7, wherein a width of said elastic strap is variable to apply a desired amount of tension across said garment (para 0082). 

With respect to claim 8, wherein the elastic strap provides horizontal tension across said upper posterior portion of said garment body when said garment is worn (abstract). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chahrour and Kitawaga as applied to claim 1 above, and further in view of Gagliardo (US2018/0317562). The modified device of Chahrour substantially discloses the claimed invention but is lacking a mesh.
The device of Gagliardo discloses wherein the garment body comprises mesh(104) material.
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chahrour and Kitawaga as applied to claim 1 above, in further view of Geimer (US 3,116,735). The modified device of Chahrour substantially discloses the claimed invention but is silent with respect to seams at the left and right arms. 
 With respect to claim 6,  the device of Geimer teaches wherein said first attachment portion of the elastic strap 11) of said garment body is located along a left arm seam (at 20, 21) on said garment body and said second attachment portion of said garment body is located along a right arm seam (at 20, 21) on said garment body column 3, lines 40-45). 	
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the side seams at the left and right arms as taught by Geimer in order to provide to finished the edges and hide the seams within the edges of the garment. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732